Case: 19-31032     Document: 00516325620          Page: 1    Date Filed: 05/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                  No. 19-31032                              May 19, 2022
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Stanley Charleston,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 3:19-CR-9-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Stanley Charleston pled guilty to possession of a firearm by a felon and
   was sentenced to 120 months in prison and three years of supervised release.
   He argues that the written judgment conflicts with the district court’s oral
   pronouncement of the sentence. That claim is based on the fact that the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-31032      Document: 00516325620          Page: 2    Date Filed: 05/19/2022




                                    No. 19-31032


   written judgment contains 11 standard conditions of supervised release that
   were discretionary but not orally pronounced at sentencing. Charleston is
   correct that those 11 conditions needed to be orally pronounced because they
   were not statutorily required under 18 U.S.C. § 3583(d). See United States v.
   Diggles, 957 F.3d 551, 557–59 (5th Cir. 2020) (en banc).
          After Charleston filed his appellate brief, the Government filed an
   unopposed motion to supplement the appellate record with a document
   entitled “Notice to Parties Regarding Conditions of Supervision,” which the
   Government asserts was originally attached to the Presentence Report
   (“PSR”) and provided to the parties. The motion was granted. That
   document indicated that it was being provided to the parties before
   sentencing to give advance notice of the supervised release conditions under
   consideration by the district court. It listed all the conditions of supervised
   release that the district court might impose at sentencing, including the 11
   standard conditions at issue here. The document was supplemented into the
   record, and Charleston has not disputed that it was provided to him as an
   attachment to the PSR.
          At sentencing, the district court confirmed that Charleston had
   reviewed the PSR with counsel and had no objections to it. The district court
   later orally pronounced that it was imposing “the standard conditions of
   supervision adopted by this Court.” Under these circumstances, there was
   no error with respect to the district court’s oral pronouncement of the
   standard conditions in dispute. See United States v. Vargas, 23 F.4th 526, 527-
   28 (5th Cir. 2022).
          AFFIRMED.




                                         2